NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0070n.06
                            Filed: November 5, 2004

                                           No. 03-4267

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

JAMES H. SURFIELD,
      Plaintiff-Appellee,
                                                      On Appeal from the
                v.                                    United States District Court for
                                                      the Northern District of Ohio
L.G. Phillips Displays USA, Inc.,
       Defendant-Appellant.

______________________________/

        Before: KENNEDYand GILMAN, Circuit Judges; HOOD, District Judge*


        Kennedy, J. Plaintiff James H. Surfield brought suit against his former employer L.G.

Phillips Displays USA, Inc. (“defendant”) seeking to recover the alleged full amount of his pension

and seeking damages for alleged retaliation and age discrimination. On appeal, plaintiff challenges

the district court’s summary judgment decision in favor of the defendant on all of his claims. In

addition, plaintiff raises an additional claim related to his severance benefits not discussed in the

district court’s order.

                                         BACKGROUND

        Plaintiff premises his pension claims on purported promises by agents of defendant to

“bridge” his pension from a former employer, GTE, to defendant. The plant at which defendant

hired plaintiff had been purchased from GTE at an earlier date and employees employed at the plant



        *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
at the time of the purchase received credit under the defendant’s pension plan for their time as GTE

workers. Plaintiff interviewed and was offered a position in June of 1989.

       Plaintiff alleges that before he was hired by defendant, he was told orally by a corporate

recruiter “they have agreed to give you your time” (meaning that his time as a GTE employee would

count toward his Phillips pension) and that after he worked for Phillips for six months “they will

bridge your time.” Plaintiff had had two offers from other GTE plants that would have bridged his

time as he was a current GTE employee. Plaintiff did not raise the pension issue during meetings

with defendant’s managers before he was hired. The letter offering plaintiff employment did not

mention bridging plaintiff’s benefits. The letter provided details on plaintiff’s salary and benefits.

However, based on the corporate recruiter’s assurances, plaintiff took defendant’s offer.

       After working at the new plant for six months, plaintiff enquired about “bridging” his GTE

service for pension purposes. He was told that his GTE service could only be bridged for the

purpose of computing his vacation time. Defendant did, from time to time, notify plaintiff that

“bridging” of his GTE service might occur, but those messages were never consistent and in some

cases were contradictory.

       In 2000, defendant announced the closing of the facility where plaintiff worked. In 2002,

plaintiff pursued the pension bridging issue further and wrote to defendant’s Personal Access Center

for Employees (“PACE”) which administered defendant’s pension plan. Plaintiff requested that

PACE recognize his GTE service for purposes of his pension benefits calculation under the plan.

PACE notified the plaintiff that it could not recognize his service because no documentation existed

that defendant had agreed to bridge plaintiff’s GTE pension. Additionally, PACE indicated that the




                                                  2
pension plan did not permit recognition of plaintiff’s GTE service because he did not transfer over

with other GTE employees when defendant bought the plant.

       Plaintiff also argues that defendant retaliated against him by terminating him earlier than it

otherwise would have because he sought enhanced pension benefits. He also argues that defendant

discriminated against him on the basis of his age when defendant did not choose him to be part of

the “Stay-On-Team” that was responsible for winding up work at the soon-to-be-closed facility.

                                            ANALYSIS

A.     The district court’s opinion sufficiently addressed all arguments raised on appeal

       related to plaintiff’s state law pension, retaliation, and age discrimination claims.

       Plaintiff appeals all of the district court’s rulings on the summary judgment motion,

including the finding by the district court that ERISA preempts plaintiff’s promissory estoppel and

fraudulent inducement claims, that those claims fail on their own merits, and that both his retaliation

and age discrimination claims fail. Because we find no error in the district court’s opinion, we

affirm it based on the grounds stated in that opinion.

B.     Plaintiff waived his claim on severance benefits by not mentioning it in his

       memorandum in opposition to summary judgment.

       Both parties agree that plaintiff did not raise his severance benefits question in his

memorandum in opposition to the defendant’s summary judgment motion. Appellee Br. p. 25;

Appellant Rep. Br. p. 3-4. Also, both parties agree that, under our general rule, plaintiff waived this

argument. Appellee. Br. p. 25; Appellant Rep. Br. p. 3-4. Plaintiff, however, asserts that we should

address his arguments anyway because his waiver is excused by the exceptional-circumstances rule.

Appellant Rep. Br. p. 4-5. As a general rule, the Sixth Circuit does not address arguments not raised


                                                  3
before the district court. United States v. $100,375.00 in United States Currency, 70 F.3d 438, 441

(6th Cir. 1995). However, we will address waived issues if exceptional circumstances exist or where

the application of the general rule would result in a plain miscarriage of justice. Id. Within that

limited area of discretion, if “the issue is presented with sufficient clarity and completeness and its

resolution will materially advance the progress of this . . . litigation, we should address it.” Pinney

Dock & Transp. Corp., v. Penn. Cent. Corp., 838 F.2d 1445, 1461 (6th Cir. 1988).

       We do not believe that a plain miscarriage of justice would result from denying plaintiff’s

request to remand this issue to the district court. Nor do the appellate briefs present the severance

benefits issue with the requisite clarity and completeness to allow us to address the legal arguments,

as plaintiff asks us to do. Therefore, we decline to address this question and deem plaintiff’s

argument waived.

                                          CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment.




                                                  4